DETAILED ACTION
This action is responsive to claims filed 22 September 2020, an Information Disclosure Statements filed 22 September 2020 and 4 May 2021, and Response to Election/Restriction Requirement filed 13 May 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I - claims 1-18 in the reply filed on 13 May 2022 is acknowledged.

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 22 September 2020 and 4 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters:
“S101” has been used to designate both the step of “the terminal device 200 (the communication control unit 241) excludes, from the candidate resources for selection for use in packet transmission, the identified ranges corresponding to the reservation levels equal to or higher than the threshold values" in Fig. 25 (Specification, as filed, ¶ 115) and the step of “when target packets for transmission are generated” in Fig. 33 (Specification, as filed, ¶ 170);
“S103” has been used to designate both the step of “accordingly selects resources for packet transmission” in Fig. 25 (Specification, as filed, ¶ 115) and the step of “requests the base station 100 to allocate transmission resources” in Fig. 33 (Specification, as filed, ¶ 170);
“S201” has been used to designate both the step of “excludes the ranges corresponding to the identified reservation levels from the candidate resources for selection for use in packet transmission” in Fig. 26 (Specification, as filed, ¶ 124) and the step of “upon getting connected to a cell, that is, upon establishing communication with the base station 100” in Fig. 39 (Specification, as filed, ¶ 196);
“S203” has been used to designate both the step of “searches the remaining ranges, other than the excluded ranges, for the available resources for packet transmission. If the resources are found…On the other hand, if resources are not found” in Fig. 26 (Specification, as filed, ¶ 125) and the step of “obtains the UE assistance information from the terminal device 200” in Fig. 39 (Specification, as filed, ¶ 196);
“S205” has been used to designate both the step of “adds (increments) the threshold value used in deciding the ranges corresponding to the reservation levels to be excluded from the ” in Fig. 26 (Specification, as filed, ¶ 126) and the step of “performs setting related to the resources to be used by the terminal device 200 in packet transmission, that is, performs scheduling (SPS) of the resources. As a specific example, the base station 100 (the communication control unit 151) sets the size of the reserved resources, sets the period of the reserved resources (i.e., the SPS period), and sets the range for reserved resources” in Fig. 39 (Specification, as filed, ¶ 197);
“S207” has been used to designate both the step of “if the threshold value has not yet reached the maximum value (NO at S207), the terminal device 200 again performs the operations performed from 3201 to 3205” in Fig. 26 (Specification, as filed, ¶ 127) and the step of “notifies the terminal device 200 about the information regarding the SPS configuration” in Fig. 39 (Specification, as filed, ¶ 197); and
“S209” has been used to designate both the step of “selects resources based on the highest reservation level” in Fig. 26 (Specification, as filed, ¶ 127) and the step of “when there is traffic (i.e., when target packets for transmission are generated)” in Fig. 39 (Specification, as filed, ¶ 198).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S205 of Fig. 39.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the claimed "condition regarding the inter-device communication" and any other element of claims 16 and claims 14-15, upon which claim 16 depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (WO 2018/174661, hereinafter Li).

Re Claim 1, Li discloses a communication device comprising: 
a communication unit that performs wireless communication (Figs. 1, 2, ¶¶ 152, 155 and 232-233 disclose user equipment as a communication terminal comprising a detection module as receiving and transmitting hardware performing bidirectional communication on a bidirectional communication link, such as via cellular); 
an obtaining unit that obtains (Figs. 1, 2 and ¶¶ 155 and 232-233 disclose the UE detecting a physical sidelink (SL) control channel (PSCCH) comprising SL control information (SCI)), from another communication device (Ibid. discloses the SCI as transmitted from other UEs), information about a first-type range of some of resources which have been reserved by the other communication device for use in inter-device communication (Figs 1, 2, ¶¶ 155-158, 233-234 disclose the SCI that is included in the contents detected from the PSCCH from the other UEs as indicating resources reserved by the other UEs, since the UE is disclosed as avoiding those reserved resources when (re)selecting resources according to the detected SCI, wherein the resource pool for resource selection is within a range); and 
a control unit that, based on the obtained information about the first-type range, controls a second-type range from which the resources are to be selected for use in the inter-device communication (Ibid. discloses the UE excluding particular indicated resources, especially those that meet disclosed criteria).

Re Claim 2, Li discloses the communication device according to claim 1, wherein the control unit restricts the second-type range based on the information about the first-type range (Figs. 1, 2, ¶¶ 157 and 234 disclose the UE selecting a resource which does not overlap with resources reserved by the detected PSCCH – i.e., restricting which resource it may select according to the PSCCH).

Re Claim 3, Li discloses the communication device according to claim 1, wherein 
the first-type range includes a plurality of third-type ranges (¶ 155 discloses the PSCCH providing a priority of PSSCH scheduled by the PSCCH; ¶ 161 discloses the UE selecting a resource that does not overlap with resources associated with a high enough priority as provided by the SCI provided by the PSCCH; ¶ 172 discloses the SCI as comprising priority information, a number of subframes in a resource pool corresponding to a resource reservation interval, cyclic redundancy check (CRC), a subframe gap of a first reserved resource, and the number and positions of subchannels contained in single-subframe resources – thus, the reserved resource includes a plurality of resources, which are equivalent to the claimed third-type ranges, and a priority is associated with the resources; and ¶ 179 discloses the UE obtaining SCI including a set S of resources and determining which of those resources to exclude according to information provided associated with those resources – see further disclosure at ¶¶ 181-183 disclosing two ways in which the UE considers each resource of S),
each of the plurality of third-type ranges has one of a plurality of levels associated thereto (¶ 159 discloses a single-subframe resource (Rx,y) in a set (S); ¶ 163 discloses each SCI including a reception priority (prioRX) and transmission priority (prioTX); ¶ 164 disclose the UE excluding resources in S; and ¶ 179 discloses the UE determine which resources of set S should be excluded from being (re)selected according to each resource’s prioTX, prioRX ), 
in the information about the first-type range, information about the third-type ranges, which are included in the first-type range, is associated (¶ 172 discloses the SCI as comprising priority information, a number of subframes in a resource pool corresponding to a resource reservation interval, cyclic redundancy check (CRC), a subframe gap of a first reserved resource, and the number and positions of subchannels contained in single-subframe resources – thus, the reserved resource includes a plurality of resources, which are equivalent to the claimed third-type ranges, and a priority is associated with the resources), and 
the control unit controls the second-type range according to the obtained information about the third-type ranges (¶ 161 discloses the UE selecting a resource that does not overlap with resources associated with a high enough priority as provided by the SCI provided by the PSCCH).

Re Claim 4, Li discloses the communication device according to claim 3, wherein 
the information about the third-type ranges contains level information about the levels set in the third-type ranges (¶ 160 discloses the PSCCH reserving multiple resources; ¶ 161discloses the SCI of the PSCCH comprising a particular format including fields for priority values prioRX and prioTX – the priority values are understood to represent priority levels as described at ¶ 378 disclosing wherein a value of a priority field indicates the priority level of the associated resource), and 
according to the obtained level information, the control unit performs control in such a way that some of the plurality of third-type ranges are included in the second-type range (¶ 163 discloses how the priority values may be used to determine a threshold that determines whether an indicated resource is excluded as candidates for selection from the resource pool – if not excluded, then it is at least implied that the resource may be selected by the UE for sidelink communication).

Re Claim 5, Li discloses the communication device according to claim 4, wherein 
the plurality of levels include 
a first level associated to the third-type ranges used in an exclusive manner (¶ 163 discloses determining a threshold for determining whether to exclude in indicated resource ultimately based on the indicated priority – where a higher priority appears to result in a lower threshold for comparing with a sidelink reference signal received power (PSSCH-RSRP) measurement on an indicated resource, and if the threshold is met, then the resource is excluded from the candidate set of resources S), and 
a second level associated to the third-type ranges used in an inclusive manner (Ibid. discloses determining a threshold for determining whether to exclude in indicated resource ultimately based on the indicated priority – where a higher priority appears to result in a lower threshold for comparing with a PSSCH-RSRP measurement on an indicated resource, and if the threshold is not met, then the resource remains included in the candidate set of resources S), and 
according to the obtained level information, from among the third-type ranges associated to the second level, the control unit decides on candidates for the third-type ranges to be included in the second-type range (Ibid.).

Re Claim 6, Li discloses the communication device according to claim 4, wherein, based on a condition notified from a base station (¶ 163 discloses an eNB, which is a type of base station, pre-configuring the UE a value Δ, which is used along with the priorities to determine the threshold), the control unit decides on candidates for the third-type ranges to be included in the second-type range according to the level information (¶ 163 discloses determining a threshold for determining whether to exclude in indicated resource ultimately based on the indicated priority – where a higher priority appears to result in a lower threshold for comparing with a sidelink reference signal received power (PSSCH-RSRP) measurement on an indicated resource, and if the threshold is met, then the resource is excluded from the candidate set of resources S).

Re Claim 7, Li discloses the communication device according to claim 1, wherein 
the information about the first-type range contains first-type priority information which is set by the other communication device and which is about priority of the inter-device communication in which the resources selected from the first-type range are used (¶ 155 discloses the PSCCH providing a priority of PSSCH scheduled by the PSCCH; ¶ 161 discloses the UE selecting a resource that does not overlap with resources associated with a high enough priority as provided by the SCI provided by the PSCCH; ¶ 172 discloses the SCI as comprising priority information, a number of subframes in a resource pool corresponding to a resource reservation interval, cyclic redundancy check (CRC), a subframe gap of a first reserved resource, and the number and positions of subchannels contained in single-subframe resources – thus, the reserved resource includes a plurality of resources, which are equivalent to the claimed third-type ranges, and a priority is associated with the resources; and ¶ 179 discloses the UE obtaining SCI including a set S of resources and determining which of those resources to exclude according to information provided associated with those resources – see further disclosure at ¶¶ 181-183 disclosing two ways in which the UE considers each resource of S), and 
the control unit controls the second-type range based on the first-type priority information (Ibid.).

Re Claim 8, Li discloses the communication device according to claim 7, wherein the control unit controls the second-type range based on the first-type priority information (¶ 163 discloses prioRX as the priority value of a scheduled PSSCH by the SCI included in the PSCCH) and based on second-type priority information about priority of the inter-device communication in which the resources selected from the second-type range are used (¶ 163 discloses prioTX as the priority value of a PSCCH to be transmitted next, apparently by the UE comprising the control unit performing the disclosed steps).

Re Claim 9, Li disclose the communication device according to claim 1, wherein 
the inter-device communication represents wireless communication in which packets are periodically transmitted among a plurality of communication devices (Figs., 1, 2, ¶¶ 155, 165-166, 233 and 239-240 discloses the UE communicating with other UEs through its detection and transmission modules), and 
during a period related to transmission of the packets, the first-type range is set as a single range continuous in chronological order (¶¶ 155 and 158 disclose the PSCCH indicating a reserved resource of continuous subchannels belonging to a resource pool within a range of [n+T1, n+T2] of candidate resources – thus, the indicated resources may be indicated as occupying a continuous period of time in chronological order).

Re Claim 10, Li discloses the communication device according to claim 1, wherein 
the inter-device communication represents wireless communication in which packets are periodically transmitted among a plurality of communication devices (Fig. 4, ¶¶ 267 and 269 disclose a resource pattern including a resource pattern space periodicity), and 
during a period regarding transmission of the packets, the first-type range is set as a plurality of ranges mutually separated in chronological order (¶ 267 discloses the pattern controlling 6 slots of time and 5 PSSCH transmission resource unites in frequency).

Re Claim 11, Li discloses the communication device according to claim 10, wherein, regarding the plurality of ranges set to be mutually separated in chronological order as the first-type range, distance therebetween is decided according to at least either maximum permissible delay amount or maximum jitter amount in the inter-device communication in which the resources selected from the first-type range are used (¶ 266 discloses the time-domain gap as less than or equal to the sum of a maximum tolerated delay for data transmission of the first UE and time required for coding the PSSCH).

Re Claim 12, Li discloses the communication device according to claim 10, wherein, according to transmission timings of the packets, from among the plurality of ranges set to be mutually separated in chronological order, the control unit decides on a range for selection of resources for use in transmission of the packets (¶¶ 269-270 disclose the first UE determining where among the resources it may occupy according to the received PSCCH and scheduled PSSCH).

Re Claim 13, Li discloses the communication device according to claim 10, wherein, during a period related to transmission of the packets, a plurality of first-type ranges associated to mutually different reservation groups is set (¶ 244 discloses a group of PSSCH resources with a binding relationship as called a PSSCH resource pattern; and ¶ 289 discloses the first UE determining at least two resource patterns).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0191461, hereinafter Lee).

Re Claim 14, Lee discloses a communication device comprising: 
a communication unit that performs wireless communication (¶¶ 505-506 disclose a UE comprising a Radio Frequency (RF) unit; ¶ 514 discloses the RF unit transmitting and receiving a radio signal); 
a control unit (¶¶ 505-506 discloses the UE further comprising a processor and memory) that, in order to use some of resources in inter-device communication (¶ 507 discloses the processor embodying the functions of sensing and selecting resources for V2X communication and performing V2X communication on the selected resources), controls a first-type range from which the resources are to be reserved (¶¶ 507-510 further disclose the processor sensing, selecting and reserving a finite number of resources for V2X communication; Figs. 23, 37, ¶¶ 292-293, 297 and 414-418 disclose the UE reserving resources for V2X).
Lee may not explicitly disclose:
a notifying unit that, in order to control a second-type range from which another communication device selects the resources to be used in the inter-device communication, notifies the other communication device about information regarding the first-type range.
However, in analogous art, Li discloses:
a notifying unit (Fig. 1, ¶ 155 discloses a UE (other UEs) transmitting PSCCH comprising information for scheduling resources – i.e., the other UE notifies the first UE of reserved resources – the other UE appears to comprising a notifying unit equivalent to the claimed notifying unit in order for the other UE to notify the first UE) that, in order to control a second-type range from which another communication device selects the resources to be used in the inter-device communication (Ibid. discloses the other UE notifying the first UE of reserved resources, which control which resources the first UE may select for its own transmissions), notifies the other communication device about information regarding the first-type range (Ibid.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Li to modify Lee in order to provide a reservation process that reserved resources by notifying other UEs of the resources it wishes to reserve for sidelink data transmission. One would have been motivated to do this, because in order to increase resource utilization efficiency and improve V2X system performance simultaneously, communicating UEs must use the same resource pool, and the disclosed embodiments of Li aid in allowing the UEs to avoid or reduce interference (Li ¶ 153).

Re Claim 15, Lee-Li disclose the communication device according to claim 14.
Lee discloses wherein 
the control unit sets a plurality of third-type ranges included in the first-type range (¶ 226 discloses reserved resources of a resource reservation as having varying levels of priority – relatively higher or relatively lower), each of the plurality of third-type ranges being associated to one of a plurality of levels (Ibid.), and 
the notifying unit associates, to information regarding the first-type range, level information related to the third-type ranges included in the first-type range (¶ 338, Table 2 disclose resource priority being indicated in SCI provided by the UE).

Re Claim 17, Lee-Li disclose the communication device according to claim 15.
Lee discloses wherein size of data that is transmittable using the resources selected from the third-type range is set according to the level associated to the third-type range (¶ 231 discloses message size and priority as determining a sensing duration).

Re Claim 18, Lee-Li disclose the communication device according to claim 15.
Lee discloses wherein information related to condition for setting the third-type range associated to the level is notified from a base station (¶¶ 173-174 discloses a base station setting the size of a sub-channel in the resource pool wherein the sub-channels may not be more than 200 and the minimum candidate size may not be less than 4 or candidate resources of a sub-channel may be selected from a subset {5, 6, 10, 15, 20, 23, 50, 75, 100}; and ¶ 231 discloses wherein sensing duration is determined based on message size and priority).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Radio Resource control (RRC); Protocol Specification (Release 14)," 3GPP TS 36.331 V14.1.0 (2016-12), https://portal.3gpp.org/desktopmodules/Specifications/SpecificationDetails.aspx?specificationId=2440, uploaded 12 January 2017, pp. 1-654 - pertinent for disclosing industry standards related to wireless communication, including, but not limited to, various sidelink operations including sidelink discovery announcements (pp. 204-213), SL control information (pp. 214), and various sidelink information elements (pp. 496-515) including SL-priority (p. 507).
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of the action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas R Cairns/            Primary Examiner, Art Unit 2468